DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim uses the word “table” instead of “tablet” in the last line of the claim.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the trough shape tablet channel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cedergaard et al. (Pub No 2006/0243325).
With regards to claim 1, Cedergaard teaches a discharge gate (dividing device) comprising a channel (3) having an inlet and an outlet in the shape of a tube (Fig. 1).  Cedergaard teaches a first outlet channel (4) and a second outlet channel (4) and a gate chamber (12) positioned between the outlet of the channel and the first and second outlet channels.  Cedergaard teaches a drive apparatus (motor, ¶ 0012) configured to move the device between a first position in which material travels from the outlet of tube and into the first outlet channel and a second position in which material travels from the outlet of the tube and into the second outlet channel (Fig. 2).
With regards to the limitation in the claims “for a tablet press” this is interpreted as an intended use of the device.  The body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention. The recitation does not impart a specific structural difference.  The preamble recitation of intended use is not interpreted as a limitation of significance as discussed in MPEP 2111.02.
With regards to the term “tablet” in the claim, this is interpreted as defining the material worked upon by the apparatus which does not limit a claimed apparatus.  See MPEP 2115.  
The device of Cedergaard is capable of working upon solid loose materials (¶ 0001) and is interpreted as capable of working upon the material and the intended use.
With regards to claim 2, Cedergaard teaches that the channel is configured to rotate about a rotary axis in which the inlet of the channel is coaxial to the rotary axis and the outlet is non-coaxial to the rotary axis (Fig. 1, 2).
With regards to claims 3 and 4, Cedergaard teaches a guiding apparatus (9) positioned in the gate chamber and configured to prevent materials from unintentionally entering other outlets (Fig. 1, 2).
With regards to claim 7, Cedergaard teaches tube shaped outlet channels (Fig. 1, 2).
With regards to claims 8 and 9, Cedergaard teaches that the channel is a curved tube (Fig. 1) with a flat circular orifice (interpreted to read upon a disk).
With regards to claim 12, Cedergaard teaches that the device comprises a housing (2).

Claim(s) 1, 3, 4, 7 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kolbe et al. (PN 8490773).
With regards to claims 1 and 13, Kolbe teaches a tablet discharge gate (Fig. 3-5) for a tablet press (Fig. 2, col 1 ln 15-24, col 4 ln 13-22) comprising a tablet channel (36) having an inlet and an outlet and comprising a trough (channel) shape, a first outlet channel (outlet 22) and a second outlet channel (outlet 24) and a gate chamber (free space at the end of the separator 36) positioned between the tablet channel and the first and second outlet channels and a drive apparatus (not shown but serves to actuate bar 56 about axis 58, col 4 ln 40-54) configured to move the tablet discharge gate between a first position 
With regards to claims 3 and 4, Kolbe teaches a guiding apparatus (divider 34) positioned within the gate chamber to prevent tablets from entering the wrong channel.
With regards to claim 7, Kolbe teaches U-shaped channels (col 2 ln 48-55, interpreted to read upon a trough).
With regards to claim 11, Kolbe teaches an electronic actuator (col 3 ln 25-33, interpreted to read upon an electric motor).
With regards to claim 12, Kolbe teaches that the tablet channel is within a housing (16) (Fig. 3-5).

Claim(s) 1-4, 7-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shigeo (PN 4442865).
With regards to claim 1, Shigeo teaches a device comprising a first channel (19) having an inlet and an outlet and having a tube shape (Fig. 2, 3), a first outlet channel (15), a second outlet channel (16), a gate chamber (9) positioned between the outlet of the first channel (19) and the first and second outlet channels (Fig. 3) and a drive apparatus (22) configured to move the first channel between a first position in line with the first outlet and a second position in line with the second outlet (Fig. 3-5).
With regards to the limitation in the claims “for a tablet press” this is interpreted as an intended use of the device.  The body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention. The recitation does not impart a specific structural difference.  The preamble recitation of intended use is not interpreted as a limitation of significance as discussed in MPEP 2111.02.
With regards to the term “tablet” in the claim, this is interpreted as defining the material worked upon by the apparatus which does not limit a claimed apparatus.  See MPEP 2115.  
The device of Shigeo is capable of working upon solid loose materials (col 1 ln 5-10) and is interpreted as capable of working upon the material and the intended use.
With regards to claim 3, Shigeo teaches a guiding apparatus (disk 12) positioned within the gate chamber and configured to block the opposite outlet channel (Fig. 2, 3).
With regards to claim 7, Shigeo teaches that the outlets are tube shaped (Fig. 2).
With regards to claim 11, Shigeo teaches using an air cylinder (22) interpreted to read upon a pneumatic drive.
With regards to claim 12, Shigeo teaches that the device comprises a chamber housing (9).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolbe et al. (PN 8490773) as applied to claim 1 above, and in view of Cunningham (PN 3536098).
With regards to claim 2, Kolbe teaches a device for selectively diverting the flow of material from a first channel to a second channel using a movable 
Cunningham teaches a device for selectively changing a flow passage between a first and second channel using a movable channel similar to the device of Kolbe.  Cunningham teaches that an offset diverter tube (22) that functions similar to the movable channel of Kolbe by selectively being driven to provide a diversion of flow from a first passage to a second passage (28a, 28b) (Fig. 1-4, claim 1) with a gate chamber (plate 30 with a series of blanking shoes 31).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the changeover mechanism of Kolbe with the changeover mechanism of Cunningham as both relate to driven devices which can selectively change the flow of material from a first channel to a second channel by movement of a common feed tube presenting a reasonable expectation of success, and doing so presents a simple substitution of known prior art flow diverter mechanisms yielding predictable results.
Cunningham teaches that the diverter tube (22) comprises an inlet portion (23) coaxial with the rotary axis and an outlet portion (24) non-coaxial with the rotary axis (Fig. 1).
With regards to claim 3, Cunningham teaches that the mechanism includes a guiding apparatus positioned within the chamber (blanking shoes 31 and indexing plate 30) configured to prevent the flow of material from entering the wrong channel (Fig. 3).
With regards to claims 5 and 6, Cunningham teaches that during movement of the diverter tube the blanking shoes are passive and not covering the other entrances until the diverter tube arrives in alignment with a channel (Fig. 2, 3, 5).
With regards to claims 8-10, Cunningham teaches that the diverter tube is a curved tube that terminates in a rotating disk that blocks other sides of the gate chamber (Fig. 2, 3, 5).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolbe et al. (PN 8490773) as applied to claim 13 above, and further in view of Boeckx et al. (Pub No 2010/0094449) or Coble (PN 5958467).
With regards to claim 14, Kolbe teaches a flow diverting mechanism or gate in the flow passage of a rotary press, but does not explicitly teach providing two gates consecutively along a direction of flow; however, as seen in Boeckx it was known in the art at the time the invention was effectively filed to provide multiple gates or switch elements (17, 21) arranged along a direction of tablet flow in channels (Fig. 1).  Similar plural in line diverters are known in the art as shown in Coble (Fig. 1, 1A).  It would have been obvious to one of ordinary skill to provide multiple gates along a direction of flow in Kolbe as such was known in the art of rotary presses at the time as seen in Boeckx or Coble presenting a reasonable expectation of success, and doing so presents a simple duplication of parts presenting a case of prima facie obviousness in the absence of unexpected results.
With regards to claim 15, Kolbe teaches that the tablet channel is within a housing (16) (Fig. 3-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GALEN H HAUTH/Primary Examiner, Art Unit 1742